LEVY, Judge.
Property owners Herman Cohen and New Sunrise Investment Corporation appeal nonfinal orders appointing a receiver for real property in which the appellee, Sandra Rubin, owns a 50% interest. We have jurisdiction pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii).
There is ample evidence in the record to support the trial court’s decision to appoint a receiver under the facts of this case, where a prior judgment had established that the property was fraudulently conveyed by the appellants. See Fleming v. Otis Elevator Co., 107 Fla. 557, 145 So. 201 (Fla.1933). Accordingly, we affirm as to the appointment of a receiver.
The appellants also claim that the trial court erred in setting the appellee’s bond for receivership at $1,000.00, where the properties placed in receivership were valued at approximately $1,400,000.00. We agree. Accordingly, we reverse the order setting bond at $1,000.00 and remand with instructions to the trial court to hold a hearing, guided by the principles of Parker Tampa Two, Inc. v. Somerset Development Corp., 544 So.2d 1018 (Fla.1989), to set a reasonable and adequate bond.
Affirmed in part; reversed in part; and remanded with instructions.